Montgomery App. No. 22291, 2007-Ohio-6593. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated at page 1 of the court of appeals’ Decision and Entry filed February 4, 2008:
“Does R.C. 2151.413(E) require a children services board to file an adoption plan with the court, prior to the court granting permanent custody of a minor child?”
O’Donnell, J., dissents.
The conflict cases are In re McCutchen (Mar. 8, 1991), Knox App. No. 90-CA-25, and In re Cavender (Mar. 9, 2001), Madison App. No. CA2000-06-37.